EXHIBIT 99.1 CLINICAL DATA, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Financial Statements Page Report of Independent Certified Public Accountants F-2 Consolidated Balance Sheet at March 31, 2011 F-3 Consolidated Statement of Operations for the Year Ended March 31, 2011 F-4 Consolidated Statement of Stockholders' Equity for the Year Ended March 31, 2011 F-5 Consolidated Statement of Cash Flows for the Year Ended March 31, 2011 F-6 Notes to Consolidated Financial Statements F-8 F-1 [BDO LETTERHEAD] Report of Independent Certified Public Accountants Board of Directors Forest Laboratories, Inc. New York, New York We have audited the accompanying consolidated balance sheet of Clinical Data, Inc. and subsidiaries (the “Company”) as of March 31, 2011, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2011, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP New York, New York June 20, 2011 F-2 CLINICAL DATA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET MARCH 31, 2011 (In thousands, except share and per share amounts) ASSETS Current Assets: Cash and cash equivalents $ Inventory Prepaid expenses, note receivable and other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Note receivable and other assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ Current portion of capital leases 46 Accounts payable Accrued expenses Total current liabilities Long-Term Liabilities: Long-term debt, net of current portion Convertible note payable (related-party), net of unamortized discount Capital lease obligations, net of current portion 40 Other long-term liabilities 29 Contingent acquisition costs (Note 9) Total long-term liabilities Commitments and contingencies (Note 9) Stockholders' Equity: Preferred Stock, $.01 par value, 1,500,000 shares authorized; none issued and outstanding - Common stock, $.01 par value, 100,000,000 shares authorized; 31,227,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) Total stockholders’ equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ See notes to consolidated financial statements. F-3 CLINICAL DATA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS YEAR ENDED MARCH 31, 2011 (In thousands, except share and per share amounts) Revenues $ Cost of revenues Gross profit OPERATING EXPENSES: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) Interest expense ) Interest expense (related-party) ) Interest income Other income, net Loss from continuing operations before taxes ) Benefit from income taxes Loss from continuing operations ) Income from discontinued operations, net of taxes Net loss $ ) See notes to consolidated financial statements. F-4 CLINICAL DATA, INC.AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE YEAR ENDED MARCH 31, 2011 (in thousands) Common Stock Shares Common Stock Par Value Additional Paid-in Capital Accumulated Deficit Total BALANCE at March 31, 2010 $ $ $ ) $ Public offering, net of transaction costs of $2,122 22 - Exercise of stock options, net of shares surrendered 4 - Exercise of stock warrants 1 - Merck milestone 18 - Contingent value right 2 (2
